DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Toda (U.S. Patent Application Publication 2014/0347538).
Regarding claims 1-3, 5, 7, 11, Toda discloses (Figs. 2) an optical sensor device configured to detect a time of flight of an electromagnetic signal, the optical sensor device comprising: a semiconductor substrate (12) comprising a main surface and a conversion region (17) configured to convert at least a fraction of the electromagnetic signal into photo-generated charge carriers; a first control electrode (30) which is formed in a trench extending from the main surface into the semiconductor substrate; a second control electrode (32 or 33, alternatively) disposed directly or indirectly on the main surface; a control circuit (4, 6, 8) configured to apply a varying first potential (Fig. 6) to the first control electrode and to apply a varying second potential (Fig. 6) to the second control electrode, wherein the varying second potential has a fixed phase relationship to the first varying potential, to generate electric potential distributions in the conversion region to direct the photo-generated charge carriers; and a readout node (34) arranged in the semiconductor substrate and configured to detect the directed photo-generated charge carriers.  Toda further discloses (Fig. 2) an isolating material .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,545,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the ‘225 claims.
Regarding claim 1, the ‘225 claims (claims 1 and 3) an optical sensor device configured to detect a time of flight of an electromagnetic signal, the optical sensor device comprising: a semiconductor substrate (“substrate”) comprising a main surface and a conversion region (“conversion region”) configured to convert at least a fraction of the electromagnetic signal into photo-generated charge carriers; a first control electrode (“deep control electrode”) which is formed in a trench (“trench”) extending from the main surface into the semiconductor substrate; a second control electrode (“shallow control electrode”) disposed directly or indirectly on the main surface (claim 3); a control circuit (“control circuit”) configured to apply a varying first potential (“first varying potential”) to the first control electrode and to apply a varying second potential (“varying second potential”) to the second control electrode, wherein the varying second potential has a fixed phase (“fixed phase”) relationship to the first varying potential, to generate electric potential distributions in the conversion region to direct the photo-generated charge carriers; and a readout node (“readout node”) arranged in the semiconductor substrate and configured to detect the directed photo-generated charge carriers.  
Regarding claim 14, the ‘225 claims (claim 11) an optical sensor device configured to detect a time of flight of an electromagnetic signal, the optical sensor device comprising: a semiconductor substrate (“substrate”) comprising a main surface and a conversion region (“conversion region”) configured to convert at least a fraction of the electromagnetic signal into photo- generated charge carriers; a first control electrode (“deep control electrode”) which is formed in a first trench (“trench”) extending from the main surface into the semiconductor substrate; a second control electrode (“shallow control electrode”) disposed directly or indirectly on the main surface; a third control electrode (“second deep control electrode”) which is formed in a second trench extending from the main surface into the semiconductor substrate; a fourth control electrode (“second shallow control electrode”) disposed directly or indirectly on the main surface; a control circuit (“control circuit”) configured to apply a varying first potential (“varying first potential”) to the first control electrode, apply a varying second potential (“varying second potential”) to the second control electrode, apply a varying third potential (inherent) to the third control electrode, and apply a varying fourth potential (inherent) to the fourth control electrode, wherein the varying second potential has a first fixed phase (“fixed phase”) relationship to the first varying potential, to generate first electric potential distributions in the conversion region to direct first photo-generated charge carriers, wherein the varying fourth potential has a second fixed phase relationship to the third varying potential, to generate second electric potential distributions in the conversion region to direct second photo-generated charge carriers; -29-INF-2016P51743US01a first readout node (“first readout node”) arranged in the semiconductor substrate and configured to detect the directed first photo-generated charge carriers; and a second readout node (“second readout node”) arranged in the semiconductor substrate and configured to detect the directed second photo-generated charge carriers, wherein, in a plan view of the semiconductor substrate, the second and the fourth control electrodes are arranged between (“arranged between”) the first and the second readout nodes and between the first and the third control electrodes.
Allowable Subject Matter
Claims 14-26 allowed would be allowed once the double patenting rejection is overcome.
Claims 4, 6, 8-10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878